DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (Figs. 20-30) in the reply filed on August 6, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 6, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (“Stokes” US 20070239177).
	Regarding claims 17-29 and 32, Stokes discloses an endoscopic suturing system comprising:
	(claim 17) a distal assembly comprising:

		an arcuate needle (28) comprising a notch (56) and a suture attachment (suture attachment at the proximal end of the needle 28 as disclosed in [0086]), wherein the arcuate needle has a center axis (see Fig. 4), and wherein the arcuate needle is disposed within the arcuate needle guide (see Fig. 4); and
	a proximal assembly comprising:
		a second housing (2574);
		an actuator connected to the second housing (2596); and
		a cable (12) having a pawl (40);
	wherein the notch and the pawl engaged with the cable translates in a first rotational direction about the center axis (see Figs. 6-7), and wherein the notch and pawl disengage when the cable translates opposite the first rotational direction (see Figs. 7-8);
	(claim 18) wherein the pawl comprises a pin ([0069] identifies the pawl 40 as a “pin 40”);
	(claim 19) wherein the pawl is engagement biased ([0096]; biased by leaf spring 470 as shown in Fig. 15);
	(claim 20) wherein the notch is ramped in a direction opposite the first direction (see Fig. 16; the teeth ramped opposite to allow for disengagement from the pawl 40 when moved in the direction opposite the first direction);
	(claim 21) wherein the endoscopic fastener comprises a clamp ([0071] refers to the fastener 17 as a “clamp 17”);
	(claim 22) wherein the endoscope has a proximal outer diameter of about 5 mm to about 156 mm ([0056] discloses the device as “shaped and dimensioned for insertion through an orifice from approximately 3 mm to approximately 24 mm in diameter”.  Therefore, the diameter is sized between approximately 3 mm to approximately 24 mm to fit within the orifice disclosed, and thus is considered to overlap with applicant’s claimed range of about 5 mm to about 156 mm with sufficient specificity.);
claim 23) further comprising a cable sheath surrounding at least a portion of the cable (2596);
	(claim 24) further comprising a cable fastener that removably couples at least a portion of the cable to the endoscope (2598; [0149]);
	(claim 25) wherein the cable fastener comprises a band (the cable fastener being a band of material);
	(claim 26) wherein an angle between a center axis of the arcuate needle guide and a proximal axis of the endoscope is about 5 degrees to about 85 degrees (see Fig. 42 providing a flexible shaft 2282a to allow the user to manipulate the arcuate needle guide relative a proximal axis of the endoscope, thus the device is capable of being configured to have an angle of about 5 degrees to about 85 degrees);
	(claim 27) wherein the angle between the center axis of the arcuate needle guide and a proximal axis of the endoscope is adjustable within about 5 degrees to about 85 degrees (see Fig. 42 providing a flexible shaft 2282a to allow the user to manipulate the arcuate needle guide relative a proximal axis of the endoscope, thus the device is capable of being configured be adjustable within about 5 degrees to about 85 degrees);
	(claim 28) wherein the arcuate needle comprises two or more notches (56; see Fig. 6);
	(claim 29) wherein the arcuate needle is composed of metal ([0131]; “steel”); and
	(claim 32) wherein the second housing is removably coupled to the endoscope (via clamp 17; see Fig. 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes as applied to claim 17 above, and further in view of Aznoian et al. (“Aznoian” US 20040158125).
	Regarding claims 30 and 31, Stokes discloses the system of claim 17, but not (claim 30) wherein the first housing further comprises a cable pulley that guides the cable; or (claim 31) wherein the arcuate needle further comprises a suture attachment fastener.
	However, Aznoian discloses (claim 30) a similar device wherein the first housing associate with the arcuate needle guide comprises a pulley (206).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the pulley taught by Aznoian with the system of Stoke because it would have provided leverage for the user to move the needle along the arcuate needle guide.  The motivation for the modification would have been to minimize the force needed to move the needle.
	Furthermore, Aznoian discloses (claim 31) a similar device comprising an arcuate needle further comprising a suture attachment fastener (see Fig. 20 showing suture 220 attached to a fastener loop at the proximal end of the arcuate needle).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the suture attachment fastener taught by Aznoian with the system of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771